Detailed Action
This office action is for US application number 16/091,233 evaluates the claims as filed on July 12, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Nikou and Carl teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument regarding claim 7 (Remarks p. 8-9), Examiner notes that on the current claim set Applicant has withdrawn claim 7. Accordingly, claim 7 has not been considered on the merits at this time.
With regards to Applicant’s argument regarding the amended limitations regarding the control signals of Caspari, Houser, and Carl (Remarks p. 9-10), Examiner notes that Nikou has been relied upon herein in regards to the amended limitations regarding the control signals for extending or retracting the tool.

Election/Restrictions
Applicant elected Species A), Figs. 2A-2G in the reply filed on June 23, 2020 and indicated that claims 1-7 and 8-10 read on the elected species. Accordingly, claim 11 was withdrawn. As such has not been rejoined, claim 11 is still considered withdrawn and should be indicated as such on future claim sets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 12, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2 recites/recite the limitation "said motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said casing enclosing said motor and”.
Claim(s) 12 recites/recite the limitation "said working end" in line 2 and “said elongated shaft” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a working end diameter of [[said]]a working end is no larger than an elongated shaft diameter of [[said]]an elongated shaft”.
Claim(s) 16 is/are unclear with regards to antecedent basis for “the bone type” in line 1 given that such bases are provided using alternative language in claim 1 line 15. Examiner suggests amending claim 1 line 15 to clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claim(s) 1, 3-5, 13, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikou et al. (US 2011/0264107, hereinafter “Nikou”).
claim 1, Nikou discloses an end-effector assembly (Fig. 2) capable of use for a robotic system to perform a procedure on a bone of a subject (¶s 37, 39, and 56), said end-effector assembly comprising: a cutting tool (22); a sleeve (26) supporting a portion of said cutting tool (Fig. 2, ¶38); an actuator (38 of 24, 42s, 46, Figs. 4-12, ¶s 40 and 49) in communication with said cutting tool and imparting motion to said cutting tool relative to said sleeve (¶s 40 and 52); and wherein the actuator receives control signals from a computer (28, 30, Fig. 2, ¶s 40, 49, 52, and 54), the control signals providing instructions capable of use to extend or retract the cutting tool relative to the sleeve based on a bone type, a bone hardness, or a bone density that is cut by said cutting tool (¶s 40, 49, 52, 54, and 55).
As to claim 3, Nikou discloses that the cutting tool comprises an elongated shaft (dashed lines as shown in Fig. 2) having a proximal end (right end as shown in Fig. 2) and a working end (left end as shown in Fig. 2).
As to claim 4, Nikou discloses a motor (¶40, i.e. motor of drill 20 as shown in Fig. 5) capable of driving said cutting tool (Fig. 5); and wherein the actuator imparts motion to said motor causing said cutting tool to move relative to said sleeve (Figs. 7-9, ¶45).
As to claim 5, Nikou discloses a method of cutting a bone with the end-effector assembly of claim 1 (Fig. 2), said method comprising: creating a cut in the bone (¶s 54, 58, 60, and 61); and extending or retracting said cutting tool relative to said sleeve based on the control signals from the computer (¶s 40, 49, 52, 54, and 55).
As to claim 13, Nikou discloses that the control signals are provided based on instructions from a surgical plan (160, ¶58) indicating the bone type, bone hardness, or bone density (¶s 40, 49, 52, 54, and 55).
claim 16, Nikou discloses that the bone type includes cortical bone and cancellous bone (Fig. 2 as evidenced by Carl Fig. 4, ¶54 showing the layers of bone in a similar bone). 
As to claim 17, Nikou discloses (¶40, i.e. motor of drill 20 as shown in Fig. 5) capable of driving said tool; a casing enclosing said motor (Fig. 5); and wherein the actuator is capable of imparting motion to the motor casing causing said cutting tool to move relative to said sleeve (Figs. 7-9, ¶45).
As to claim 18, Nikou discloses that the actuator comprises a first gear (42s, 46) and the motor casing comprises a second gear (37, 44, Fig. 9, ¶49), wherein the first gear is engaged with the second gear (Fig. 9, ¶45). 
As to claim 19, Nikou discloses that the actuator is capable of imparting motion to said cutting tool in an axial direction of said cutting tool (Figs. 7-9, ¶s 40, 45, and 52).
As to claim 20, Nikou discloses that the actuator comprises a set of gears (42s, 46) capable of imparting motion the said cutting tool (Figs. 7-9, ¶45).
As to claim 21, Nikou discloses extending said cutting tool relative to said sleeve in response to a control signal indicating a cancellous bone type (Figs. 2, 9, and 12, ¶s 50 and 52).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 2, 12, 14, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikou in view of Carl et al. (US 2005/0116673, hereinafter “Carl”).
As to claim 2, Nikou discloses the invention of claim 1 as well as a casing (outer surface of the motor of ¶40, i.e. exterior of drill 20 as shown in Fig. 5), said casing enclosing a motor (¶40, i.e. motor of drill 20 as shown in Fig. 5).
Nikou is silent to a coupler, said coupler mechanically joining said end-effector assembly to a distal end of a robotic manipulator arm.
Carl teaches a similar end-effector assembly (Figs. 2 and 3) capable of use for a robotic surgical system to perform a procedure on a bone of a subject (Figs. 2 and 3, ¶50), said end-effector assembly comprising: a cutting tool (33); a computer (¶49), and a sensor (36); further comprising a casing (outer surface of 32 as shown in Fig. 3) and a coupler (51, Figs. 2 and 3, ¶50), said casing enclosing a motor (¶45) and said coupler mechanically joining said end-effector assembly to a distal end of a robotic manipulator arm (¶50). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the assembly as disclosed by Nikou by adding a coupler as taught by Carl in order to enable grasping and positioning for robotic manipulation (Carl ¶50) of the assembly to be used as a navigated surgical tool in conjunction with a surgical navigation system (Nikou ¶s 37 and 56).

As to claim 12, Nikou discloses the invention of claim 1 as a working end diameter (Fig. 2) of a working end (left end as shown in Fig. 2) and an elongated shaft 
Nikou is silent to the working end diameter of said working end is no larger than the elongated shaft diameter of said elongated shaft.
Carl teaches a similar end-effector assembly (Figs. 2 and 3) capable of use for a robotic surgical system to perform a procedure on a bone of a subject (Figs. 2 and 3, ¶50), said end-effector assembly comprising: a cutting tool (33) having a working end diameter (Fig. 2) of a working end (right end as shown in Fig. 2) is no larger than an elongated shaft diameter (Fig. 2) of an elongated shaft (left end as shown in Fig. 2).
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to replace the rotating burr or other cutting member cutting tool of Nikou with the straight drill bit of Carl, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of cut the bone to a desired geometry (Nikou ¶37) using a known alternative rotatable cutting tool (Carl abstract, ¶94). 

As to claims 14 and 15, Nikou discloses the invention of claim 1 as well as the control signals are provided based on various sensors (¶s 42 and 55). As to claim 15, Nikou discloses the control signals are sent based on a combination of: (i) instructions from a surgical plan (160, ¶58) indicating the bone type, bone hardness, or bone density (¶s 40, 49, 52, 54, and 55); and (ii) sensor data (¶s 42 and 55).
 
Carl teaches a similar end-effector assembly (Fig. 1) capable of use for a robotic surgical system to perform a procedure on a bone of a subject Fig. 1, abstract), said end-effector assembly comprising: a cutting tool (12); a motor (16, ¶s 37, 39, and 40); an actuator (18); a computer (24, Figs. 1, ¶s 8, 40, and 44), and a sensor (20); wherein the control signals (¶s 8, 37, 39, 40, 44, and 93) are provided based on forces (¶38 discloses sensing torque) detected on said cutting tool (Fig. 1, ¶39) from a force sensor (20, ¶38).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the control signals and data from various sensors as disclosed by Nikou to specifically include force sensors and corresponding force data as taught by Carl in order to detect an operational parameter of the tool (Carl ¶s 38 and 93), receive, process, and store sensor data (Carl ¶41), and control the tool (Carl ¶s 8, 40, and 44), i.e. to use the detection of an operating parameter and manipulation of the operating parameter to provide useful feedback to assist in the execution of the desired operation (Carl ¶6). 

As to claim 22, Nikou discloses a robotic system (¶37 and 56) comprising: the end-effector assembly of claim 1 (as detailed above) and a computer (28, 30, Fig. 2, ¶s 40, 49, 52, and 54) to send control signals to said actuator to cause the cutting tool to extend or retract based on a bone type, a bone hardness, or a bone density that is cut by said cutting tool (¶s 37, 40, 49, 52, and 54-56).

Carl teaches a similar end-effector assembly (Figs. 2 and 3) capable of use for a robotic surgical system to perform a procedure on a bone of a subject (Figs. 2 and 3, ¶50), said end-effector assembly comprising: a cutting tool (33); a computer (¶49), and a sensor (36); a robot (robotic actuator of ¶92 for providing the manipulation of ¶50); the end-effector assembly capable of coupling to the robot (¶50) via a coupler (51, Figs. 2 and 3, ¶50), said coupler mechanically joining said end-effector assembly to a distal end of a robotic manipulator arm (¶50). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the assembly as disclosed by Nikou by adding a robot and a coupler as taught by Carl in order to enable grasping and positioning and robotic manipulation (Carl ¶50) of the assembly to be used as a navigated surgical tool in conjunction with a surgical navigation system (Nikou ¶s 37 and 56).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775